Title: To James Madison from Hudson Muse, 13 February 1789
From: Muse, Hudson
To: Madison, James


Sir,
Urbanna Feby. 13. 1789.
You being Elected to represent this State in the honble. the Congress of the United States, I have to request the favour of your Interest in Continuing me in my present appointment as Naval Officer for the District of Rappahannock River. Shoud you think it requisite for me to procure a recommendation of my past Conduct, I flatter myself, I coud readily obtain One to Satisfy the Convention that not an Office in the State has been better Attended, or Conducted with more propriety Since I have had the management. And may I presume it will opperate in my favour with Gentlemen acquainted with the Circumstances, that hitherto it has been the pleasure of our Assembly so frequently to remove the Office backwards and forwards from Tappahannock to this place, as to occasion me considerable trouble & Expence in procuring Houses & Lotts Suitable for the purpose—being so long a Member of our Assembly & having the Interest and convenience of the people at heart, I doubt not if you are not particularly acquainted with the Situation of Rappahannock river from your own knowledge, that you are so from the Description so often given of it in the House, to Consider this as the properest port in the District for the Entrance & Clearance of all Vessels in Order to Secure the Duties. And I can Assure you with truth, that the last regulation of our Assembly in fixing it so, & also making it a Port of delivery, with Tappahannock, Port Royal, & Fredericksburg [will?] win general Content, more especially as they then also directed that all Bonds given for duties Shoud remain in the respective Offices ’till due, and if not then discharged, to be returned to the Solicator. Were it to be the pleasure of the honble. House to continue me in Office, I might be thought Interested to mention this Circumstance; but Sir, you’l readily Judge from the Commission of One ⅌ Cent only for receiving & paying up the Money, is Scarcely equal to the risque & therefore cannot be any great object with the officers, but is often convenient for the Merchants to Settle their Accots. at the Office where they have frequent calls. And their pride & Interest will occasion them to exert every nerve to pay within the limitted time, rather than Suffer the Stigma of having their bonds returned, the truth of which I have experienced, not having had occasion to return one Bond Since the regulation took place, neither Shall I have a half dozen to return for the last Quarter, & on the Contrary, I well know Several Gentlemen who have lated made payment, have prior bonds returned now in the hands of the Solicator unsatisfied. I have taken the liberty to mention these Circumstances to you, knowing that on every occasion you are desirous of serving the people & State, & with-all capable of making a true State of the facts. I am Sir, Your Obeadt Servt.
Hudson Muse
